Execution Copy
Exhibit 10.37
THE TALBOTS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE  
ARTICLE I
TITLE AND DEFINITIONS
    1  
ARTICLE II
PARTICIPATION
    4  
ARTICLE III
BENEFITS
    5  
ARTICLE IV
VESTING
    6  
ARTICLE V
DISTRIBUTIONS
    6  
ARTICLE VI
PAYEE DESIGNATIONS AND LIMITATIONS
    8  
ARTICLE VII
ADMINISTRATION
    9  
ARTICLE VIII
MISCELLANEOUS
    11  

 



--------------------------------------------------------------------------------



 



THE TALBOTS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective January 1, 2009
     The Talbots, Inc. (the “Company”) hereby amends and restates The Talbots,
Inc. Supplemental Executive Retirement Plan (the “SERP”) effective as of
January 1, 2009. The SERP was last amended and restated effective January 1,
1993.
     The Company maintains The Talbots, Inc. Pension Plan (the “Pension Plan”)
which is intended to meet the requirements of a “qualified plan” under the Code.
The Code places limitations on the maximum amount of an employee’s compensation
that may be taken into account for determining benefits, and the amount of
benefits, payable under the Pension Plan. The Company established the SERP to
provide for the benefits that cannot be paid under the Pension Plan as a result
of such limitations.
     The Company maintains the SERP for a select group of the Employer’s key
management employees and highly compensated employees. The SERP is intended to,
and shall be interpreted to, comply in all respects with Section 409A of the
Code (“Section 409A”) and those provisions of ERISA applicable to an unfunded
plan maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees.
ARTICLE I
TITLE AND DEFINITIONS
     1.1 “Actuarial Equivalent” shall mean the interest rates and the mortality
tables used to determine benefits under the Pension Plan.
     1.2 “Administrator” shall mean the person or persons appointed by the
Committee to perform such plan administrative duties as are delegated by the
Committee.
     1.3 “Beneficiary” shall mean the person designated by the Participant as
such pursuant to Section 6.1 of the SERP.
     1.4 “Beneficiary Designation” shall mean the forms (including electronic
forms) by which an Eligible Employee designates his Beneficiaries.
     1.5 “Board” shall mean the Board of Directors of the Company.
     1.6 “Change in Control” shall be deemed to have occurred upon the
occurrence on the following events:

  (a)   The acquisition (including as a result of a merger) by any person (as
such term is used in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act, or
persons acting in concert (which for purposes of the SERP shall include two or
more persons voting together on a consistent basis pursuant to an agreement or
understanding between them to act in concert and/or as a group within the
meaning of Sections

1



--------------------------------------------------------------------------------



 



      13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company or any
of its subsidiaries, or AEON (U.S.A.), Inc. or any of its subsidiaries or
affiliates (as such term is defined in Rule 12b-2 under the Exchange Act)
(collectively, an “Acquiring Person”), of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 25 percent (25%) of the
combined voting power of the then outstanding securities of the Company entitled
to then vote generally in the election of directors of the Company, and no other
shareholder is the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of a percentage of such securities higher
than that held by the Acquiring Person; or     (b)   Individuals, who, as of
January 1, 2009, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided that any
individual becoming a director subsequent to January 1, 2009, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, as a member of the Incumbent Board, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company and
further excluding any individual who is an affiliate, associate (as such terms
are defined in Rule 12b-2 under the Exchange Act) or designee of an Acquiring
Person having or proposing to acquire beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 10 percent (10%) of the combined voting power
of the then outstanding securities of the Company entitled to then vote
generally in the election of directors of the Company.

     1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to the Code shall include the regulations issued thereunder.
     1.8 “Committee” shall mean The Talbots, Inc. Pension Committee appointed by
the Board to administer the SERP in accordance with Article VII of the SERP.
     1.9 “Company” shall mean The Talbots, Inc.
     1.10 “Compensation” for purposes of determining benefits under the SERP
shall have the same meaning as such term has under the Pension Plan plus a
Participant’s deferrals to the Deferred Compensation Plan. For purposes of
determining benefits under the SERP, under no circumstances shall severance pay
be taken into account.
     1.11 “Deferred Compensation Plan” shall mean The Talbots, Inc. Deferred
Compensation Plan.
     1.12 “Disabled” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can

2



--------------------------------------------------------------------------------



 



be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.
     1.13 “Distribution Election” shall mean the forms (including electronic
forms) by which an Eligible Employee makes his election with respect to the form
of payment of his benefit.
     1.14 “Effective Date” of the SERP shall mean June 27, 1988. The Effective
Date of this amendment and restatement is January 1, 2009.
     1.15 “Eligible Employee” shall mean an Employee of the Employer who is a
participant in the Pension Plan and:

  (a)   Who (i) is at director level or above, but below Vice President level,
(ii) elects to defer a portion of his compensation to the Deferred Compensation
Plan, and (iii) is designated by the head of Human Resources of the Company to
be eligible to participate in the SERP; or     (b)   Who (i) is a Vice President
or Above, (ii) whose benefit under the Pension Plan is limited by the
application of Section 401(a)(17) of the Code, and (iii) is designated by the
head of Human Resources of the Company to be eligible to participate in the
SERP.

     1.16 “Employer” shall mean the Company and any member of its controlled
group as listed in Appendix A.
     1.17 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. Any reference to ERISA shall include the regulations issued
thereunder.
     1.18 “Participant” shall mean any Eligible Employee who becomes a
Participant in the SERP in accordance with Article II of the SERP. For purposes
of clarification, an Eligible Employee shall continue to be a Participant in the
SERP until his benefit is entirely paid or the SERP is terminated, if earlier.
     1.19 “Payment Date” shall mean the date by which a lump sum payment shall
be made or the date by which annuity payments shall commence. Unless otherwise
specified, the Payment Date shall be the later of (a) the first day of the
seventh month following a Participant’s Separation from Service, or (b) the
first day of the month following the Participant’s attainment of age 55 after
Separation from Service. Subsequent annuity payments shall be made on the first
day of each subsequent month.
     1.20 “Pension Plan” shall mean The Talbots, Inc. Pension Plan.
     1.21 “Plan Year” shall mean the calendar year.
     1.22 “Retirement” shall be deemed to occur upon the Participant’s
Separation from Service, other than as a result of death, on or after the
Participant’s attainment of age 55 and completion of 10 or more Years of
Service.

3



--------------------------------------------------------------------------------



 



     1.23 “Separation from Service” shall occur when the Eligible Employee dies,
retires, or otherwise has a Termination from Employment with the Employer.
     1.24 “SERP” shall mean The Talbots, Inc. Supplemental Executive Retirement
Plan.
     1.25 “Spouse” shall mean a person of the opposite sex who is the
Participant’s husband or wife.
     1.26 “Termination from Employment” shall occur on the date that the
Participant ceases to be employed by the Employer for any reason other than
Retirement, Disability, death or an authorized leave of absence. Whether a
Termination of Employment has occurred shall be based on the facts and
circumstances and determined in accordance with Section 409A.
     1.27 “Vice President and Above” shall mean an Eligible Employee who has the
position of Vice President or above.
     1.28 “Years of Service” shall mean each Plan Year in which the Eligible
Employee completes 1,000 hours of service. Service with the Employer prior to an
Eligible Employee becoming Participant in the SERP shall be taken into account
for purposes of determining Years of Service. An Eligible Employee’s service
with the Employer during periods in which he is not otherwise an Eligible
Employee and service with The J. Jill Group, Inc. and J. Jill, LLC (and their
successor entities) shall be taken into account under this Section 1.28 of the
SERP. An Eligible Employee’s Years of Service shall include additional service
specifically granted for purposes of the SERP under a written individual
agreement entered into between the Employer and the Eligible Employee.
ARTICLE II
PARTICIPATION
     2.1 General Rule. An Eligible Employee shall become a Participant in the
SERP on the first day of the Plan Year in which his benefit under the Pension
Plan is limited as described in Article III of the SERP. For the avoidance of
any doubt, the Eligible Employee is not eligible to participate in the SERP
until the Head of Human Resources of the Company designates the Eligible
Employee.
     2.2 Rehires. This Section 2.2 of the SERP shall apply only to Eligible
Employees who are rehired by the Employer and eligible to participate in the
Pension Plan on their rehire date.

  (a)   In the case of an Eligible Employee who is rehired by the Employer
during the same Plan Year in which he Separated from Service, such Eligible
Employee shall immediately become a Participant in the SERP and his prior
Distribution Election and Beneficiary Designation, if any, shall immediately
become effective.     (b)   In the event that an Eligible Employee is rehired by
the Employer after his benefit under the SERP has been fully paid, such Eligible
Employee’s future accruals will be distributed pursuant to Article V of the
SERP.

4



--------------------------------------------------------------------------------



 



  (c)   If an Eligible Employee is rehired after the last day of the Plan Year
in which he Separated from Service, his previous Distribution Election and
Beneficiary Designation, if any, shall apply to his benefit determined as of the
date he previously Separated from Service, and his future accruals will be
distributed pursuant to Article V of the SERP.     (d)   In all other cases, the
Eligible Employee shall be eligible to participate in the SERP on the first day
of the Plan Year following the Plan Year in which he is rehired.

     Notwithstanding the foregoing, in the event that an employee is not
eligible to participate in the Pension Plan on his rehire date, he shall not be
eligible to participate in the SERP upon being rehired by an Employer.
ARTICLE III
BENEFITS
     3.1 Benefit for Eligible Employees who are Director level or above, but
below Vice President level. A Participant who has satisfied the vesting
requirements of Article IV of the SERP and is at a Director level or above, but
below the level of Vice President, shall be entitled to a benefit under the SERP
in accordance with this Section 3.1 of the SERP. The amount of a Participant’s
benefit shall be equal (a) minus (b) as follows:

  (a)   The Participant’s benefit under the Pension Plan, expressed as a
straight life annuity which would have been payable to the Participant under the
Pension Plan absent the exclusion of deferrals to the Deferred Compensation Plan
from compensation (as defined under the Pension Plan); minus     (b)   The
Participant’s actual benefit under the Pension Plan, expressed as a straight
life annuity.

     For purposes of determining benefits under this Section 3.1 of the SERP,
only Compensation up to the limit under Section 401(a)(17) of the Code will be
taken into account.
     3.2 Benefit for Eligible Employees Who are Vice President Level and Above.
A Participant who has satisfied the vesting requirements of Article IV of the
SERP and is at a level of Vice President or above shall be entitled to a benefit
under the SERP in accordance with this Section 3.2 of the SERP. The amount of a
Participant’s benefit shall equal (a) minus (b) as follows:

  (a)   The Participant’s benefit under the Pension Plan, expressed as a
straight life annuity which would have been payable to the Participant under the
Pension Plan absent the application of Section 401(a)(17) of the Code, including
deferrals to the Deferred Compensation Plan; minus     (b)   The Participant’s
actual benefit under the Pension Plan, expressed as a straight life annuity.

5



--------------------------------------------------------------------------------



 



     3.3 Individual Written Agreements. Notwithstanding anything in the SERP to
the contrary, the calculation of a Participant’s benefit under the SERP shall
take into account, and be subject to, the terms and conditions of any individual
written agreement entered into between the Company and the Participant that
expressly provides benefits under the SERP in addition to the benefits provided
pursuant the terms and conditions of this plan document.
ARTICLE IV
VESTING
     The Participant shall be fully vested in his benefit under the SERP upon
completion of five (5) Years of Service. Notwithstanding anything in the SERP to
the contrary, an Eligible Employee shall become vested in his benefit under the
SERP in accordance with the terms and conditions provisions of any individual
written agreement entered into between the Company and the Eligible Employee
that expressly provides for earlier vesting of his benefit under the SERP.
ARTICLE V
DISTRIBUTIONS
     5.1 Form of Distribution of a Participants’ Benefits. Upon a Participant’s
Separation from Service, he shall be eligible for a benefit under the SERP,
provided that he has satisfied the vesting requirement provided pursuant to
Article IV of the SERP.

  (a)   A Participant’s benefit shall be paid in the form of a single life
annuity unless the Participant, prior to the Payment Date, elects an optional
form of payment by completing a Distribution Election and Beneficiary
Designation Form, provided that as of the Payment Date, the newly elected
annuity form is actuarially equivalent to the single life annuity.         In
lieu of a single life annuity, a Participant can elect to have his benefit paid
in one of the optional forms of payment:

  (i)   Joint and 50% survivor annuity;     (ii)   Joint and 75% survivor
annuity;     (iii)   Joint and 100% survivor annuity; and     (iv)   Ten-year
certain and continuous annuity.

  (b)   Payment of the Participant’s benefit shall commence on the Payment Date,
but in no event later than the later of (i) December 31 of the calendar year
which includes the Payment Date, or (ii) the fifteenth day of the third calendar
month following the Payment Date.     (c)   Notwithstanding anything in the SERP
to the contrary, participants who as of December 31, 2008 (i) have Separated
from Service, (ii) have attained age 55, and (iii) have not commenced payment of
their benefits, shall make Distribution

6



--------------------------------------------------------------------------------



 



      Elections as to the form of payment of their benefits no later than
December 31, 2008. Payments shall commence on the first business day of
March 2009, but in no event later than the last business day of June 2009.

  (d)   Notwithstanding anything in the SERP to the contrary, the payment of
benefits of participants who as of December 31, 2008 (i) have Separated from
Service, (ii) have not attained age 55, and (iii) have not commenced payment of
their benefits, shall commence on the first business day of month following the
date that the Participant attains age 55, but in no event later than the later
of (i) December 31 of the calendar year which includes the Participant’s 55th
birthday, or (ii) the fifteenth day of the third calendar month following the
Participant’s 55th birthday.     (e)   The amount of a Participant’s payments
under an annuity form, or the amount of a Participant’s lump sum payment, shall
be determined in accordance with the actuarial assumptions used to determine the
amount of payments under the annuity forms and the lump sum payment under the
Pension Plan. The early commencement actuarial reduction factors set forth under
the Pension Plan shall apply if payments commence before the Participant attains
age 65.

     5.2 Transitional Relief. If as of December 31, 2008, a Participant is
receiving monthly annuity payments and the Actuarial Equivalent of the remaining
payments is not more than $15,500, such Participant shall be permitted to make
an irrevocable election to have the lump sum present value of his remaining
monthly payments paid to him a lump sum. The Participant must make an election
pursuant to this Section 5.2 of the SERP on or before December 31, 2008. If a
Participant makes such an election, the lump sum payment shall be made on the
first business day of March 2009, but in no event later than the last business
day of June 2009.
     5.3 Small Benefit Exception. If on the Participant’s Payment Date, the lump
sum present value of his benefit under the SERP is less than the amount
specified in Section 402(g) of the Code, payment of his benefit shall be paid in
a lump sum on his Payment Date, but in no event later than the later of
(i) December 31 of the calendar year which includes the Payment Date, or
(ii) the fifteenth day of the third calendar month following the Payment Date.
For purpose of this Section 5.3 of the SERP, all other non-qualified deferred
compensation plans of the Employer shall be aggregated with the SERP to the
extent required by Section 409A.
     5.4 Death Benefits.

  (a)   Prior to Commencement of Benefits. In the event that a married
Participant dies who (i) has an accrued benefit under the SERP, (ii) has
attained age 55 and completed ten (10) Years of Service prior to the date of his
death, and (iii) has not commenced payment of his benefit, his Spouse shall be
eligible for a pre-retirement survivor annuity. The amount of the pre-retirement
survivor annuity shall be equal to 50% of the amount which would have been
payable to the Participant if he had retired on the date of his death and had
elected a joint and 50% survivor annuity.

7



--------------------------------------------------------------------------------



 



      In the event that a married Participant dies who (i) has an accrued
benefit under the SERP, (ii) has not attained age 55 and/or completed ten
(10) Years of Service prior to the date of his death, and (iii) has not
commenced payment of his benefit, his Spouse shall be eligible for a
pre-retirement survivor annuity. The amount of the pre-retirement survivor
annuity shall be equal to 50% of the amount which would have been payable to the
Participant if he had (1) terminated employment on the date of his death (or on
his actual termination date, if earlier), (2) survived to his age 55, and
(3) elected a joint and 50% survivor annuity payable at age 55.         The
pre-retirement survivor annuity shall commence to the Participant’s surviving
Spouse on the later of (i) the first business day of the month following the
date of the Participant’s death; or (ii) the first business day of month
following the date on which the Participant would have attained age 55. In no
event shall payment commence later than the later of (1) December 31 of the
calendar year which includes the later of (i) or (ii) above, or (2) the
fifteenth day of the third calendar month following the date which is the later
of (i) or (ii) above.         The early commencement actuarial reduction factors
set forth under the Pension Plan shall apply if payments commence before the
Participant attained or would have attained age 65 if he had lived.     (b)  
After Commencement of Benefits. In the event that the Participant dies after
commencing payment of his benefit under the SERP, the Participant’s Beneficiary
shall be entitled to survivor benefits if survivor benefits are available under
the form of payment elected by the Participant. Survivor benefits, if any, shall
commence to the Participant’s Beneficiary on the first business day of the month
following the month in which the Participant died.

ARTICLE VI
PAYEE DESIGNATIONS AND LIMITATIONS
     6.1 Beneficiaries. If a Participant elects to have his benefit paid in the
form of a joint and survivor annuity or a ten-year certain and continuous
annuity, he shall designate any person as Beneficiary to whom the survivor
benefits under such payment form shall be paid upon his death. The Participant
shall make this designation on the Beneficiary Designation in the manner
prescribed by the Administrator. A Participant may change his Beneficiary at any
time prior to commencing payment of his benefit.
     6.2 Payments to Minors. In the event any amount is payable under the SERP
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person’s living parent(s) to act as custodian, (b) if that person’s parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, to act as custodian, or (c) if no parent of that person is
then living, to a custodian selected by the Administrator to hold the funds for
the minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Administrators decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor

8



--------------------------------------------------------------------------------



 



is duly appointed and currently acting within sixty (60) days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.
     6.3 Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the SERP to a person who, in the sole judgment of
the Administrator, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Administrator may direct that such
payment be made to any person found by the Administrator, in its sole judgment,
to have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Administrator and the Employer under the SERP.
     6.4 Inability to Locate Payee. In the event that the Administrator is
unable to locate a Participant or Beneficiary within two years following the
scheduled Payment Date, the amount of the Participant’s benefit shall be
forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.
ARTICLE VII
ADMINISTRATION
     7.1 Committee. The SERP shall be administered by a Committee appointed by
the Board, which shall have the exclusive right and full discretion:

  (a)   To appoint an Administrator;     (b)   To appoint agents to act on its
behalf;     (c)   To interpret the SERP;     (d)   To decide any and all matters
arising hereunder (including the right to remedy possible ambiguities,
inconsistencies, or admissions);     (e)   To make, amend and rescind such rules
as it deems necessary for the proper administration of the SERP; and     (f)  
To make all other determinations and resolve all questions of fact necessary or
advisable for the administration of the SERP, including determinations regarding
eligibility for benefits payable under the SERP.

     All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby in good
faith. A decision by one member of the Committee shall not be final, conclusive
and binding unless a majority of the Committee ratifies such decision. No member
of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the SERP. The Employer
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and

9



--------------------------------------------------------------------------------



 



obligations under the SERP, other than such liabilities, costs, and expenses as
may result from the bad faith, willful misconduct, or criminal acts of such
persons.
     7.2 Claims Procedure. Any Participant, former Participant or Beneficiary,
or their authorized representative, (the “Claimant”) may file a written claim
with the Administrator setting forth the nature of the benefit claimed, the
amount thereof, and the basis for claiming entitlement to such benefit. The
Administrator shall determine the validity of the claim and communicate a
decision to the Claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. If additional time is needed for the
Administrator to decide the claim, including requesting information from the
Claimant, the Administrator shall be afforded an additional ninety (90) days
provided that the Claimant is notified of the extension within the first ninety
(90) day period. Every claim for benefits which is denied shall be denied by
written notice setting forth in a manner calculated to be understood by the
Claimant the following information:

  (a)   Specific reason or reasons for the denial;     (b)   Specific reference
to any provisions of the SERP on which the denial is based;     (c)  
Description of any additional material or information that is necessary to
perfect the claim; and     (d)   An explanation of the SERP’s appeal procedures
and the right to bring a civil action under Section 502(a) of ERISA following a
denial of an appeal.

     7.3 Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a Claimant may file a written request for review of such denial.
Such review shall be undertaken by the Committee and shall be a full and fair
review. The Claimant shall have the right to review all pertinent documents. The
Committee shall issue a decision not later than sixty (60) days after receipt of
a request for review from a Claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days after receipt of the Claimant’s request for review. The
decision on review shall be in writing and shall include the following
information:

  (a)   Specific reason or reasons for the denial;     (b)   Specific reference
to any provisions of the SERP on which the denial is based;     (c)   A
statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the SERP’s files which is relevant to the Claimant’s claim; and  
  (d)   A statement that the Claimant has the right to bring a civil action
under Section 502(a) of ERISA following a denial of an appeal.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.1 Amendment or Termination of SERP. The Board of Directors of the Company
(or a committee of the Board authorized to amend and terminate the SERP) may, at
any time, direct the Committee to amend or terminate the SERP, except that no
such amendment or termination may reduce a Participant’s accrued benefit. If the
SERP is terminated, no further benefits shall accrue and all accrued benefits
shall be fully vested and shall be paid in accordance with the provisions of the
SERP and Participants’ Distribution Elections, if any. Following a Change in
Control, no provision of the SERP may be changed, amended, modified, deleted,
waived or discharged unless such provision is specifically approved in writing
by each Participant then covered by the SERP.
     8.2 Unsecured General Creditor. The benefits paid under the SERP shall be
paid from the general funds of the Employer to the extent not paid from a trust,
and the Participant and any Beneficiary or their heirs or successors shall be no
more than unsecured general creditors of the Employer with no special or prior
right to any assets of the Company for payment of any obligations hereunder. It
is the intention of the Company that the SERP be unfunded for purposes of ERISA
and the Code.
     8.3 Trust. The Employer shall be responsible for the payment of all
benefits under the SERP. At its discretion, the Employer may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the SERP. Such trusts shall be irrevocable, but the assets thereof shall be
subject to the claims of the Employer’s creditors. Benefits paid to the
Participant from any such trust shall be considered paid by the Employer for
purposes of meeting the obligations of the Employer under the SERP.
     8.4 Restriction Against Assignment. The Employer shall pay all amounts
payable hereunder only to the person or persons designated by the SERP and not
to any other person or entity. No part of a Participant’s benefit shall be
liable for the debts, contracts, or engagements of any Participant, Beneficiary,
or their successors in interest, nor shall a Participant’s benefit be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s benefit shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Employer or any other party,
under any arrangement other than under the terms of the SERP.
     8.5 Withholding. The Participant shall make appropriate arrangements with
the Employer for satisfaction of any federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the SERP. There shall be deducted from each payment made under
the SERP or any other compensation payable to the Participant (or Beneficiary)
all taxes which are required to be withheld by the Employer in respect to such
payment or the SERP. The Employer shall have the right to reduce any payment (or
other compensation) by the amount of cash sufficient to provide the amount of
said taxes.

11



--------------------------------------------------------------------------------



 



     8.6 Receipt or Release. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members and the Employer.
The Committee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
     8.7 Errors in Distributions. In the event of an error in a distribution,
the over or under payment shall be corrected by payment to or collection from
the Participant consistent with any correction procedures established under
Section 409A, as soon as possible after the discovery of such error. In the
event of an overpayment, the Employer may, at its discretion, offset other
amounts payable to the Participant from the Employer (including but not limited
to salary, bonuses, expense reimbursements, severance benefits or other employee
compensation benefit arrangements, as allowed by law and subject to compliance
with Section 409A) to recoup the amount of such overpayment.
     8.8 Employment Not Guaranteed. Nothing contained in the SERP nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.
     8.9 Successors of the Company. The rights and obligations of the Employer
under the SERP shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
     8.10 Notice. Any notice or filing required or permitted to be given to the
Employer or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Employer, to the principal office of the Employer, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Employer. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Employer may be permitted by
electronic communication according to specifications established by the
Committee.
     8.11 Headings. Headings and subheadings in the SERP are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
     8.12 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     8.13 Governing Law. The SERP is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, the SERP is
not fully preempted by federal law, such issue or provision

12



--------------------------------------------------------------------------------



 



shall be governed by the laws of The Commonwealth of Massachusetts without
reference to conflicts in law principles.

13



--------------------------------------------------------------------------------



 



APPENDIX A
Participating Employers

  •   The Talbots Group, Limited Partnership     •   The Talbots, Inc.     •  
The Talbots Import, LLC     •   The Talbots Classics National Bank     •   The
Talbots Classics Finance Company     •   J. Jill, LLC

14